Citation Nr: 0626612	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-44 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for 
hypertension, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to May 1977.  
He is a Vietnam and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for hypertension and 
assigned a 10 percent evaluation effective February 20, 2004, 
and denied service connection for a back condition.

In December 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Hypertension is manifested by diastolic pressures 
predominantly 90 or less and systolic pressures predominantly 
158 or less.

2.  The lay evidence supports a nexus between the veteran's 
current low back disability and his active service.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 
(2005).  

2.  Giving the benefit of the doubt to the veteran, his low 
back disability was incurred during his active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 letter.  In the letter, the 
veteran was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that his disability is worse than the 10 
percent evaluation contemplates.  The letter also informed 
the veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records from February 1999 to October 2003.  VA provided the 
veteran with an examination in connection with both of his 
claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)

II.  Decision   
A.  Hypertension

The veteran asserts in his December 2004 statement that his 
service-connected hypertension is worse than the 10 percent 
evaluation contemplates.  The veteran states that he is 
currently taking prescription medicine twice a day to control 
his blood pressure.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disability.  See 38 U.S.C.A. § 1155 (West 2002).

The criteria for rating hypertension are found under 
Diagnostic Code 7101 in the VA Schedule for Rating 
Disabilities.  Under Diagnostic Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) warrants a 10 percent evaluation with diastolic 
pressure predominantly 100 or more, or; systolic pressure 160 
or more, or; a minimum evaluation may be assigned for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation may be assigned with diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Diastolic pressure of 120 or more 
is rated as 40 percent disabling and diastolic pressure of 
130 or more is rated as 60 percent disabling.  60 percent is 
the highest rating allowed under Diagnostic Code 7101.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess for 10 percent for hypertension.  The 
available medical evidence (dated between 2002 and 2005) 
clearly reveals that the veteran's diastolic blood pressure 
is predominantly below 110.  In fact, a substantial majority 
of such readings are less than 100.  Therefore, the evidence 
does not establish diastolic blood pressure readings that are 
"predominantly" 110 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  None of the systolic blood pressure 
readings shown in the medical records have been above 200.  
In fact, all of the readings are below 160.  Therefore, the 
evidence does not establish systolic blood pressure readings 
that are "predominantly" 200 or more.  See id.  Thus, an 
evaluation in excess of 10 percent for hypertension would not 
be warranted whether considering the veteran's diastolic 
blood pressure readings or the systolic blood pressure 
readings.  See id.  Even during the times the veteran had 
more elevated blood pressure readings, such did not reach the 
criteria for a 20 percent evaluation.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for hypertension, and that in such cases, the 
Board must consider whether staged ratings should be assigned 
based upon the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, there is no evidence that 
there have been changes in the veteran's medical status 
regarding his hypertension.  Therefore, his overall 
disability has not changed and a uniform rating is warranted.

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the current 10 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for 
hypertension for the reasons stated above, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.

B.  Low Back Disability

The veteran testified during the December 2005 hearing, that 
while working in Korea at a petroleum depot pipeline in the 
early 1970s, he injured his back while laying out pipe.  He 
explained further that it did not bother him initially, but 
he started to have a "dull, nagging" pain in his lower 
back.  The veteran asserts that his current back problems are 
attributable to service.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, in-service complaints of low back pain are 
documented by the service medical records.  In September 
1971, the service medical records state that the veteran had 
a history of a "dull persistent back pain," which was 
aggravated by lying on his back and leaning forward.  It was 
noted that there was no previous history of back pain.  X-
rays were taken during this examination which showed the L-S 
spine and abdominal film as being normal.  The veteran was 
diagnosed with a muscle strain and prescribed medication.  In 
April 1974, the veteran complained again of low back pain.  
The service medical records noted that the veteran had 
"acute onset" low back pain, which was the same problem as 
experienced two years ago.  He was diagnosed with low back 
syndrome and prescribed medication.  Finally, in July 1976, 
the veteran complained of having low back trouble.  The 
veteran was diagnosed with muscle spasms and prescribed 
medication.  

Available private medical records confirm that the veteran 
has received continual treatment for back pain since 2002.  
He has undergone several examinations, radiographic studies, 
magnetic resonance imaging (MRI) scans, and electromyography 
studies, all of which confirm that he has degenerative disc 
disease with stenosis and radiculopathy.  The question for 
the Board is whether a nexus exists between the veteran's in-
service problems with his back and his current back 
disability.

As to a February 2005 medical opinion by a VA examiner, it 
was stated that the veteran has moderate to severe 
degenerative disc disease and the claim that his present 
condition is related to problems in the service is 
"speculative in nature and thus cannot be answered without 
resort to mere conjuncture and speculation."  (Italics 
added.)  In our view, however, testimony furnished by the 
veteran at his travel board hearing in December 2005 was 
credible in terms of establishing continuity of 
symptomatology associated with his back that were experienced 
since service.  The type of symptoms reportedly experienced 
during the pertinent time frames were of such nature as to be 
within the competence of a lay person to describe.  As such, 
there is a reasonable doubt as to the question of whether the 
veteran's current problems with his back were of in-service 
onset and, as such doubt is resolved in favor of the veteran, 
the appeal is allowed. 


ORDER

Entitlement to an increased initial rating for hypertension, 
currently evaluated as 10 percent disabling is denied. 

Entitlement to service connection for a low back disability n 
is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


